By the court, Bosworth, C. J.
The defendants have had the goods for which the verdict was ordered and have not paid for them. The question now is, whether the former trial and judgment therein are a bar to a recovery in this action. It is quite clear that, on the trial in the marine court, as in this, the evidence of the sale of the goods, at the agreed price of $450, on a credit of eight months, was uncontradicted. The evidence on this trial shows that, in the suit in the marine court, Bonta testified that he sold the. goods as agent of the plaintiffs, and so informed the defendants, at the time of the sale. It does not appear that there was any attempt to contradict him, and no evidence, in conflict with such, being the facts, was given on this trial.
*421This case comes, therefore, to this point: Judgment was given for the defendants, in the marine court, on uncontradicted proof that the sale was on a credit of eight months, which had not elapsed. It cannot be conjectured that it proceeded on any other ground or fact. On what ground, or fact found, the judge decided it, he does not recollect, and we lay his testimony out of view. But it does appear that the only question discussed before him, on the close of the evidence was, whether the credit had expired. I think it should be inferred that this was the only question of fact which he determined adversely to the plaintiffs, and finding that it had. not, and it being his duty to so find, he gave judgment for the defendants on that ground add for that cause.
If this be the correct- view, then it is clear that it was not determined in the marine court that the plaintiffs did not sell and deliver the goods at the agreed sum of $450.
If it had affirmatively appeared on the present trial that the judgment in the marine court was given expressly on the ground that the suit was prematurely brought, then Quackenbush agt. Ehle (5 Barb. R. 469, 472) would be an authority that the former trial and judgment was not a bar. In the present case the contrary does not appear either by the record or the proofs, and presumptively the first judgment could not have proceeded on any other ground.
Quackenbush agt. Ehle is not in conflict with Morgan agt. Plumb, (9 Wend. R. 317.) In the latter case, the plaintiff was entitled to recover, upon the evidence given. But judgment was given against him contrary to the law and the evidence. His remedy was a review on a case or exceptions ; and not by another suit on the same evidence.
It cannot be affirmed, or established inferentially, that the judgment in the marine court determined any fact, except the fact that that suit was brought before the agreed time of credit had expired. As it does not appear that *422any other fact was determined, and as that fact was undisputed and entitled the defendants to judgment, and as presumptively no other fact would have been determined in their favor, I think the former suit and judgment do not bar this action.
The facts that the plaintiffs sold the goods to the defendants at the agreed price of $450, and that the defendants have not paid any part thereof, have not been passed upon and decided against the plaintiffs. But a fact consistent with them, and proved on the first trial by uncontradicted evidence, viz: that the goods were sold on a credit of eight months, was found in the marine court, and having been found the defendants had judgment.
Holding that such judgment is not a bar to this action does not conflict with the rule that “ a fact which has once been directly decided shall not be again disputed between the same parties,” nor with the rule that “ the judgment of a court of concurrent jurisdiction directly on the point-is as a plea, a bar, and as evidence conclusive between the same parties upon the same matter directly in question in another court.” (Jackson agt. Wood, 8 Wend. R. 72 ; Doty agt. Brown, 4 Coms. R. 72.)
I think the motion for a new trial should be denied, and judgment for plaintiffs on the verdict ordered.